

	

		II

		109th CONGRESS

		1st Session

		S. 144

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Kohl (for himself

			 and Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To change the date for regularly scheduled Federal

		  elections and establish polling place hours.

	

	

		1.Short titleThis Act may be cited as the

			 Weekend Voting

			 Act.

		2.Change in

			 congressional election day to Saturday and SundaySection 25 of the Revised Statutes

			 (2 U.S.C.

			 7) is amended to read as follows:

			

				25.The first

				Saturday and Sunday after the first Friday in November, in every even numbered

				year, are established as the days for the election, in each of the States and

				Territories of the United States, of Representatives and Delegates to the

				Congress commencing on the 3d day of January thereafter.

				.

		3.Change in

			 Presidential election day to Saturday and SundaySection 1 of title 3, United States Code, is

			 amended by striking Tuesday next after the first Monday and

			 inserting first Saturday and Sunday after the first

			 Friday.

		4.Polling place

			 hours in continental United States

			(a)In

			 general

				(1)Presidential

			 general electionChapter 1 of title 3, United States Code, is

			 amended—

					(A)by redesignating

			 section 1 as section 1A; and

					(B)by inserting

			 before section 1A the following:

						

							1.Polling place

				hours in continental United States

								(a)DefinitionsIn

				this section:

									(1)Continental

				United StatesThe term continental United States

				means a State (other than Alaska and Hawaii) and the District of

				Columbia.

									(2)Presidential

				general electionThe term Presidential general

				election means the election for electors of President and Vice

				President.

									(b)Polling place

				hours

									(1)In

				generalEach polling place in the continental United States shall

				be open, with respect to a Presidential general election, beginning on Saturday

				at 6:00 p.m. eastern standard time and ending on Sunday at 6:00 p.m. eastern

				standard time.

									(2)Early

				closingA polling place may close between the hours of 12:00 p.m.

				(midnight) and 5:00 a.m. local time as provided by the law of the State in

				which the polling place is located.

									.

					(2)Congressional

			 general electionSection 25 of the Revised Statutes of the United

			 States (2 U.S.C.

			 7) is amended—

					(A)by redesignating

			 section 25 as section 25A; and

					(B)by inserting

			 before section 25A the following:

						

							25.Polling place

				hours in the continental United States

								(a)DefinitionsIn

				this section:

									(1)Continental

				United StatesThe term continental United States

				means a State (other than Alaska and Hawaii) and the District of

				Columbia.

									(2)Congressional

				general electionThe term congressional general

				election means the general election for the office of Senator or

				Representative in, or Delegate or Resident Commissioner to, the

				Congress.

									(b)Polling place

				hours

									(1)In

				generalEach polling place in the continental United States shall

				be open, with respect to a congressional general election, beginning on

				Saturday at 6:00 p.m. eastern standard time and ending on Sunday at 6:00 p.m.

				eastern standard time.

									(2)Early

				closingA polling place may close between the hours of 12:00 p.m.

				(midnight) and 5:00 a.m. local time as provided by the law of the State in

				which the polling place is located.

									.

					(b)Conforming

			 amendments

				(1)The table of

			 sections for chapter 1 of title 3, United States Code, is amended by striking

			 the item relating to section 1 and inserting the following:

					

						

							1. Polling place hours in continental

				United States.

							1A. Time of appointing

				electors.

						

						.

				(2)Sections 871(b)

			 and 1751(f) of title 18, United States Code, are each amended by striking

			 title 3, United States Code, sections 1 and 2 and inserting

			 sections 1A and 2 of title 3.

				

